Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 10, 2019. Claims 1-20 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2013/181557 A1, published on Dec. 5, 2013. Submitted in IDS filed on Nov. 4, 2020) in view of Lebel et al. (Nano Lett. 2016, 16, 1826−1832).
 Base claim 1 directed to method of treating cancer in a subject in need thereof, comprising administering to the subject therapeutically effective amounts of potato virus X (PVX) or PVX virus-like particles and an anti-cancer agent, wherein the PVX or PVX virus-like particle is administered in situ to the cancer. Base claim 13 is directed to a method of claim 1, further requiring that the anti-cancer agent is also administered in situ to the cancer.
The specification describes the term of in situ administration as administration of the virus particles proximal to a tumor in the subject or directly to the tumor site to provide a high local concentration of the virus particle in the tumor microenvironment. See e.g. [0036]. Therefore, this limitation is interpreted as encompassing administration to into a tumor (intratumoral) or to the vicinity of a tumor to be treated.
Steinmetz teaches an invention relating to a filamentous plant virus particle modified to carry a imaging agent or cytotoxic compound for cancer treatment. See e.g. Abstract. It teaches that the filamentous plant virus may be potato virus X (PVX). See e.g. [0008]. It teaches that the filamentous plant virus particles can be coupled or conjugated to one or more cytotoxic compounds, which may be an antitumor agent, a photoactivated toxin or radioactive agents, and chemotoxic agents etc. See e.g. [0052]. Steinmetz teaches that use of filamentous plant viruses provides the advantages of improved tumor targeting and penetration and that embodiments of the invention can deliver about 10%, about 20%, about 30%, about 40%, or even about 50% or more of the injected dose to tumor tissue. See e.g. [0034]. This teaching also indicates that tumor targeting or tumor penetration by the virus nanoparticles (carrying anti-cancer agents) is desired.
Therefore, Steinmetz teaches a method of treating cancer in a subject comprising administering to the subject therapeutically effective amounts of potato virus X (PVX) or PVX virus-like particles and an anti-cancer agent to the subject. However, Steinmetz is silent on if the PVX particles and anti-cancer agents are administered in situ (i.e. intratumorally or to the vicinity of tumor) even though it’s teachings indicate that tumor-targeting or tumor penetrating is desired.
Lebel teaches that the papaya mosaic virus nanoparticle (PapMV) has shown tremendous potential as (i) an immunostimulatory molecule, (ii) an adjuvant, and (iii) a vaccine platform through its intrinsic capacity to activate the innate immune response in an IFN-α-dependent manner, and that authors demonstrate that intratumor administration of PapMV significantly slows down melanoma progression and prolongs survival. See e.g. Abstract.
Accordingly, teachings of Lebel suggest that intratumoral administration of plant virus particles are contemplated and practiced at the time of invention to increase effects of the nanoparticles to tumor cells, even though Lebel does not teach PVX nanoparticles.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the intratumor administration approach disclosed in Lebel into the study of Steinmetz to arrive at the invention as claimed, i.e., to administer to PVX/anti-tumor agent of Steinmetz in situ to the cancer to be treated whenever it is possible (tumor is consolidated and large enough to permit direct injection of treatment agents in it or to its vicinity). One would have been motivated to do so to increase the amount of viral particles/anti-cancer agents in or around the tumor to be treated.
Regarding claims 7-10 and 17-19, Steinmetz teaches that the PVX/anti-cancer agent treatment may be used in treating various cancer types, including lung cancer and metastatic cancer. See e.g. [0056 and 0057]. Further regarding claim 10, about administering to lung cancer by inhalation, since administering an anti-cancer agent into lung by inhalation to treat lung disorders is known in the art at the time of invention as one of efficient drug-administration routes, one of ordinary skill in the art would have found it obvious to do so in using the agents in Steinmetz in treating lung cancer. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steinmetz et al. (WO 2013/181557 A1, published on Dec. 5, 2013. Submitted in IDS filed on Nov. 4, 2020) in view of Lebel et al. (Nano Lett. 2016, 16, 1826−1832), as applied above, further in view of Aljabali et al. (Mol. Pharmaceutics 2013, 10: 3−10). Submitted in IDS filed on Aug. 21, 2021).
Claims 6 and 16 further specify that the anti-cancer agent is doxorubicin.
Relevance of Steinmetz and Lebel is set forth above. However, they are silent on using doxorubicin as anti-cancer agent.
Aljabali teaches a method of treating cancer using cowpea mosaic virus (CPMV) as a carrier of chemotherapeutic drug doxorubicin (DOX) by conjugating DOX with CPMV particles. See e.g. Abstract. Accordingly, teachings of Alijabali indicate that the anti-cancer drug DOX can be delivered by a plant virus in cancer treatment.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Steinmetz, Lebel and Aljabali to arrive at the invention as claimed. One would have been motivated to do so, e.g., to evaluate the effect of PVX particles disclosed in Steinmetz as carrier for delivery of DOX in cancer treatment.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 10639363 B2 in view of Steinmetz, Lebel and Alijabali cited in the art rejections above.
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a method of treating cancer comprising administering to the cancer in situ a composition comprising PVX or PVX virus-like particles. The only difference is that the patented claims further require that the PVX particles are not used as a vehicle for drug or antigen delivery while the instant claims further require administration of anti-cancer agents. As indicated in the art rejections above, Steinmetz, Lebel and Alijabali combined suggest that PVX can used together with anti-cancer agents, such as doxoribucin (DOX), in treatment of cancers. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive at the instant claims from the patented claims based on teachings of Steinmetz, Lebel and Alijabali. E.g., one would have been motivated to introduce the anti-cancer agent disclosed in Steinmetz, Lebel and Alijabali into the invention of the patented claims so that combination of effects of both the PVX and anti-cancer agents may be evaluated.
Accordingly, claims 1-20 are obvious over claims 1-11 US Patent 10639363 B2 in view of Steinmetz, Lebel and Alijabali cited in the art rejections above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648